DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Invention II, claims 11-20 in the reply filed on 1/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Objections withdrawn in light of the amendment.  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-14, 17-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0202217 to Kempton in view of U.S. Pat. No. 5,373,411 to Grass.
Kempton teaches the following: 
11. A circuit breaker structured to electrically connect between a power source (Fig. 1, grid) and a load (Fig. 2, battery 202), the circuit breaker comprising:
a protection unit structured to provide at least one of overcurrent protection and short circuit protection (paragraph 73, 87);
a metering unit structured to meter power flowing through the circuit breaker with utility grade accuracy (paragraph 88, revenue-grade meter); and
a memory structured to receive and store an output of the metering unit (paragraph 128, “Stored data may include charging or grid services performed previously, and stored in a log in memory 212”; paragraphs 166-167, “EVSE 104 logs the recorded usage. In an exemplary embodiment, microprocessor 304 logs the recorded usage in memory 306”, “microprocessor 304 retrieves the recorded usage from memory 306 and transmits to the electric charging vendor”; paragraph 78; paragraphs 88-94, “ logs the time and amount of energy (kWh) used for charging”; paragraph 103, 128, 142, “logged provision of grid services”; paragraphs 165-166, “ microprocessor 304 records usage during the period of time when contactor 302 is closed”).
17. A circuit breaker structured to electrically connected between a power source (Fig, 1, grid) and an electric vehicle (Fig. 2, VMS, PEM, battery see paragraph 42-44, “VL 103 may be integrated into a grid-integrated vehicle during manufacture or added (retrofit) to a vehicle after manufacture.”), the circuit breaker comprising:
a protection unit structured to provide at least one of overcurrent protection and short circuit protection (paragraph 73, 87);
controllable separable contacts (paragraph 54, 73, 165-166); 
a module structured to generate an electric vehicle charging pilot signal (paragraph 57, 73, 77, 79, 88-94, 108, 111, 155) and to control the controllable separable contacts to open or close (paragraph 54, 73, 165-166);
a metering unit structured to meter power flowing through the circuit breaker with utility grade accuracy (paragraph 88, revenue-grade meter); and
a memory structured to receive and store an output of the metering unit (paragraph 128, “Stored data may include charging or grid services performed previously, and stored in a log in memory 212”; paragraphs 166-167, “EVSE 104 logs the recorded usage. In an exemplary embodiment, microprocessor 304 logs the recorded usage in memory 306”, “microprocessor 304 retrieves the recorded usage from memory 306 and transmits to the electric charging vendor”; paragraph 78; paragraphs 88-94, “ logs the time and amount of energy (kWh) used for charging”; paragraph 103, 128, 142, “logged provision of grid services”; paragraphs 165-166, “ microprocessor 304 records usage during the period of time when contactor 302 is closed”).
14. The circuit breaker of claim 11, further comprising:
controllable separable contacts (paragraph 54, 73, 165-166); and
a communication circuit structured to receive communications from an external device (paragraph 54, 73, 165-166),
wherein the circuit breaker is structured to open or close the controllable separable contacts in response to communications from the external device (paragraph 54, 73, 165-166).
12. The circuit breaker of claim 11, wherein the metering unit is structured to meter power flowing through the circuit breaker with ±0.2 accuracy (paragraph 88, revenue-grade meters are defined in ANSI standard C12.20-2010 to include 0.2 accuracy class).  If this is not clear, it would be obvious to include a revenue grade meter as defined in ANSI standard C12.20-2010 (2010 being the year of publication of ANSI standard C12.20-2010) to include this 0.2 accuracy class to increase accuracy of the meter.  
18. The circuit breaker of claim 17, wherein the metering unit is structured to meter power flowing through the circuit breaker with ±0.2 accuracy (paragraph 88, revenue-grade meters are defined in ANSI standard C12.20-2010 to include 0.2 accuracy class).  If this is not clear, it would be obvious to include a revenue grade meter as defined in ANSI standard C12.20-2010 (2010 being the year of publication of ANSI standard C12.20-2010) to include this 0.2 accuracy class to increase accuracy of the meter.
13. The circuit breaker of claim 11, wherein the metering unit includes:
a number of current sensors (paragraph 48, 49, 54, 57, 73, 87, 88-94, 133);
a number of voltage sensors (paragraph 54, 88-94, 98, 101, 133, 139);
a power metering circuit structured receive outputs of the number current and voltage sensors and output energy values (paragraph 48, 49, 54, 57, 73, 87, 88-94, 98, 101, 133, 139);
a timer structured output time values; and a logic circuit structured to receive energy values from the power metering circuit and time values from the timer and to output time-stamped energy values to the memory (paragraphs 88-94, “ logs the time and amount of energy (kWh) used for charging”; paragraph 103, 128, 142, “logged provision of grid services”; paragraphs 165-166, “ microprocessor 304 records usage during the period of time when contactor 302 is closed”).
19. The circuit breaker of claim 17, wherein the metering unit includes:
a number of current sensors (paragraph 48, 49, 54, 57, 73, 87, 88-94, 133);
a number of voltage sensors (paragraph 54, 88-94, 98, 101, 133, 139);
a power metering circuit structured receive outputs of the number current and voltage sensors and output energy values (paragraph 48, 49, 54, 57, 73, 87, 88-94, 98, 101, 133, 139);
a timer structured output time values; and a logic circuit structured to receive energy values from the power metering circuit and time values from the timer and to output time-stamped energy values to the memory (paragraphs 88-94, “ logs the time and amount of energy (kWh) used for charging”; paragraph 103, 128, 142, “logged provision of grid services”; paragraphs 165-166, “ microprocessor 304 records usage during the period of time when contactor 302 is closed”).
20. The circuit breaker of claim 17, wherein the protection unit is structured to provide load interlock and safe automatic reset (paragraph 52, 54, 68, 69, 87, 88, 101, 146, 147-152, 169, claim 31).

Kempton fails to teach 
11, 17. The circuit breaker, further comprising: an external circuit breaker handle structured to cooperate with the protection unit to open, close, or reset separable contacts associated with the protection unit.
Grass teaches 
11, 17. The circuit breaker, further comprising: an external circuit breaker handle structured to cooperate with the protection unit to open, close, or reset separable contacts associated with the protection unit (Fig. 1, element 54; Col. 6, lines 17-63; Col. 7, line 38- Col. 8, line 15; claim 19).
Kempton and Grass are analogous art because they are from the same field of endeavor or similar problem solving area, circuit arrangements.  
Since Grass teaches user engageable handle that enables an operator to manually close contacts (Fig. 1, element 54; Col. 6, lines 17-63; Col. 7, line 38- Col. 8, line 15; claim 19), it would have been obvious to one of ordinary skill in the art to add the feature of user engageable handle as taught by Grass to improve Kempton for the predictable results of enabling an operator to manually close contacts (Fig. 1, element 54; Col. 6, lines 17-63; Col. 7, line 38- Col. 8, line 15; claim 19).  

Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kempton/Grass as applied above, and further in view of U.S. Pat. No. 5,179,491 to Runyan.
Kempton/Grass fails to teach 
16. The circuit breaker of claim 11, further comprising:
a breaker stab structured to electrically connect to a busbar and to receive power from the power source; and a neutral pigtail structured to electrically connect to a neutral bar.

Runyan teaches 
a breaker stab structured to electrically connect to a busbar and to receive power from the power source; and a neutral pigtail structured to electrically connect to a neutral bar (Abstract, Col. 1, lines 20-62, Col. 2, lines 50 – Col. 4, line 39).
Kempton/Grass and Runyan are analogous art because they are from the same field of endeavor or similar problem solving area, circuit arrangements.  
Since Runyan teaches breakers that enables protection from potentially lethal leakage currents that may develop due to faulty electrical equipment or defective neutral connections (Col. 1, lines 20-62), it would have been obvious to one of ordinary skill in the art to apply the technique of breakers as taught by Runyan to improve Kempton/Grass for the predictable results of enabling protection from potentially lethal leakage currents that may develop due to faulty electrical equipment or defective neutral connections (Col. 1, lines 20-62).  
Response to Arguments
Applicant’s arguments, filed 5/2/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grass.
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.  Applicant argues the contactor of Kempton acts as a fuse, rather than a circuit breaker, to provide emergency protection, and thus would not need an external circuit breaker.  The examiner respectfully submits this is only one embodiment and Kempton clearly teaches the contactor can also be used to turn grid services on and off (paragraph 87).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896